218 F.2d 823
55-1 USTC  P 9218
Posey W. MYERS, and Clyde W. Myers, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6905.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 12, 1955.Decided Feb. 8, 1955.

On Petition to Review the Decisions of the Tax Court of the United States.
Claude C. Pierce, Greensboro, N.C.  (Brooks, McLendon, Brim & Holderness, Greensboro, N.C., on brief), for petitioners.
Walter Akerman, Jr., Spec.  Asst. to Atty. Gen., Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and Lee A. Jackson, Sp. Assts. to Atty. Gen., Washington, D.C., on brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court imposing deficiency assessments and penalties because of fraudulent returns of income tax.  We think that the contentions of the petitioner are without merit and that the decision of the Tax Court should be affirmed, except with respect to a finding that taxpayer had $13,000 in cash as of December 31, 1947.  Counsel for the government concede error as to this, and the case must be remanded to the Tax Court to correct this error and to make such changes in its findings and conclusions as may properly result from the correction.  The decision appealed from will accordingly be affirmed except with respect to this matter and the case will be remanded to the Tax Court for further proceedings not inconsistent herewith.


2
Affirmed in part, reversed in part and remanded with directions.